DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Arguments
First, Applicant argues that “Dillen provides no teaching of determining a starting point of a fertility phase.”  See Remarks at 7.   Specifically, Applicant argues that “Dillen merely mentions using heart rate to determine a likelihood of ovulation. Determining a likelihood of ovulation is not the same as determining a starting point of the fertility phase. Ovulation does not correspond to a fertility phase. Specifically, ovulation is an event, while the fertility phase is an extended period which begins before ovulation.”  Id. at 8.
Second, Applicant argues that “Pardey does not teach or suggest … ‘detect[ing] the temperature nadir … time of the temperature nadir being indicative of time of ovulation and peak oestrogen level,’ as recited in Claim 1.”  See Remarks at 8.
Applicant’s first argument has been fully considered but it is not persuasive. 
Contrary to Applicant’s argument, ovulation corresponds to a fertility phase.  As Dillen explains, “[t]he woman's fertility varies throughout her monthly cycle, and actually, conception can only occur shortly (within 12 hours) after the ovulation.”  See [0003].  In other words, the fertility phase (when conception can occur)—what Dillen calls “the fertile period”—occurs shortly after ovulation when the ovum has been released.  Therefore, as Dillen elaborates, “the day of ovulation is important to understanding fertility.”  See [0004].  Given the correspondence between ovulation and a fertility phase, Dillen’s invention determines “the fertile periods of a subject” ([0010]) by “predicting likelihood of ovulation” ([0021]).

Pardey teaches a system for determining basal body temperature (BBT).  See, e.g., claim 1.  Concerning BBT, Pardey discloses that “the BBT of a female rises from a baseline level just prior to, and during, an ovulation event.”  See [0009].  See also Figs. 6, 7a, 7b and associated text.  Because the BBT of a female rises from a baseline level just prior to, and during, an ovulation event, Pardey teaches “detect[ing] the temperature nadir … time of the temperature nadir being indicative of time of ovulation and peak oestrogen level,” as recited in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardey et al. (US 20190110692 A1, Dec. 23, 2014) (hereinafter “Pardey”) in view of  Dillen  (US 20170007214 A1, April 1, 2014).
Regarding claims 1, 5, 12, 14, and 16, Pardey teaches an electronic system (and a method of use) for determining a temperature nadir during a menstrual cycle of a female human, the system comprising a wearable device (as depicted in Figs. 9a, 9b) including a first sensor system (depicted in Figs. 9a, 9b as “Thermometer”) configured to be worn in contact with the skin of the female human and to determine a temperature of the female human, and a processor (depicted in Figs. 9a, 9b as “Processor”) configured to receive the temperature of the female human from the first sensor system and one or more further physiological parameters of the female human (depicted in Figs. 9a, 9b as “Accelerometer” and “Heart Rate”; see also [0080], [0144]); the processor being further configured to determine a detected starting point of a fertility phase of the female human, using the one or more further physiological parameters of the female human; and the processor being further configured to detect the temperature nadir as a temporary decrease in the temperature received from the first sensor system, using the detected starting point of the fertility phase of the female human, a time of the temperature nadir being indicative of time of ovulation and peak oestrogen level (as recited by claim 1); wherein the wearable device includes a second sensor system configured to be worn in contact with the skin of the female human and to determine a heart rate of the female human; and the processor is configured to determine a change in pulse during a menstrual cycle using the heart rate, and to determine the detected starting point of the fertility phase, using the change in the pulse (as recited by claim 5); wherein the processor is arranged in the wearable device and configured to determine the time of the temperature nadir using physiological parameters measured by the sensor systems of the wearable device (as recited by claim 12).  See, e.g., [0244], [0385], [0547], [0579], Figs. 5, 6, 7, 9 and associated text.
current menstrual cycle.   Dillen teaches teach a processor being configured to determine a detected starting point of a fertility phase of the female human in the current menstrual cycle.  See, e.g., [0058], [0064].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dillen with the invention taught by Pardey such that the processor being further configured to determine a detected starting point of a fertility phase of the female human in the current menstrual cycle, the processor being further configured to determine a detected starting point of a fertility phase of the female human in the current menstrual cycle, using the one or more further physiological parameters of the female human; the processor being further configured to detect the temperature nadir as a temporary decrease in the temperature received from the first sensor system, using the detected starting point of the fertility phase of the female human in the current menstrual (as recited in claims 1, 14, and 16) in order to provide more timely predictions. 
The discussion above in the Responses to Arguments section is incorporated by reference herein.
	Regarding claims 2-4 11, and 15, Pardey teaches probabilistic determination of temperature trends and ovulation cycles.  See, e.g., [0042] (“the output indicative of a physical state of the female human user comprises a probability that the series of representative temperature values meets at least one of the predetermined criteria. This may be based, for example, on a measure of to what extent the data meets or exceeds the criterion.”  See also [0254], [0267], [0268], [0297], [0309], [0318], [0321], [0559] (“… probabilistic data may be output to the user. This may be an indication of the probability of ovulation occurring on a particular day or the probability of the woman being fertile at a particular time.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pardey wherein the processor is configured to determine the nadir of the temperature by detecting the temporary decrease of the temperature within a time window around a probable time when the ovulation or peak oestrogen level is expected to occur, the probable time being based on the detected starting point of the fertility phase of the female human (as claim 2);  wherein the processor is configured to determine the probable time when the ovulation or peak oestrogen level is expected to occur as a first time-probability distribution, indicating for various points in time of the time window the probability of the ovulation or peak oestrogen level to occur, and to determine a second time-probability distribution, indicating for various points in time of the time window the probability of the nadir of the temperature to occur, by detecting the temporary decrease of the temperature, and to determine the time of the temperature nadir by comparing a combination of the first time-probability distribution and the second time-probability distribution to a threshold (as recited by claims 3 and 15);  wherein the processor is configured to determine the probable time when the ovulation or peak oestrogen level is expected to occur by adding a probable time duration to the detected starting point of the fertility phase (as recited by claim 4); wherein the electronic system further comprises a data store (depicted in Figs. 9a, 9b as “Memory”), and the processor is configured to store in the data store at least one of: one or more further physiological parameters measured by a second sensor system, included in the wearable device and configured to be worn in contact with the skin of the female human, and other external indicators related to the female human, and to determine the probable time when the ovulation or peak oestrogen level is expected to occur, using the one or more further physiological parameters and other external indicators of the female human stored during a plurality of menstrual cycles (as recited by claim 11).
Regarding claims 6-10, Pardey teaches determination of heart rate variability.  See, e.g., [0080], [0144].  Pardey also teaches use an accelerometer.  See, e.g, [0429], [0458], [0507].  However, Pardey does not expressly teach the limitations recited in the claims at issue.  Dillen teaches determining ovulation cycle based on heart rate variability.  See, e.g., [0032], [0061], [0089] and Fig. 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dillen with the teachings of Pardey such that wherein the processor is configured to determine the detected starting point of the fertility phase using the time (t.sub.1) of the change of the pulse from a comparatively short interval between heartbeats to a comparatively longer interval between heartbeats (as recited by claim 6); wherein the processor is claim 7); wherein the wearable device includes a second sensor system configured to be worn in contact with the skin of the female human and to determine a heart rate variability of the female human; and the processor is configured to determine the detected starting point of the fertility phase, using a time of increased heart rate variability (as recited by claim 8); wherein the second sensor system is configured to determine acceleration of the female human; and the processor is configured to detect during menstrual cycles sleep phases with resting pulse using the heart rate variability and the acceleration, to determine a change in the resting pulse during a menstrual cycle using the heart rate, and to determine the detected starting point of the fertility phase, using a time of the change in the resting pulse (as recited by claim 9); wherein the wearable device includes a second sensor system configured to be worn in contact with the skin of the female human and to determine one or more further physiological parameters of the female human; and the processor is configured to determine correlations of at least one of: the one or more further physiological parameters measured by the second sensor system and other external indicators related to the female human, and to determine the detected starting point of the fertility phase, using a correlation time of the correlations of the one or more further physiological parameters and other external indicators (as recited by claim 10).
Regarding claim 13, Pardey teaches an electronic system for determining a temperature nadir during a menstrual cycle of a female human wherein the processor is arranged in an external system, separated from the wearable device, the wearable device further comprises a communication module configured to transmit physiological parameters measured by the sensor systems, of the wearable device to the external system, and the processor is configured to determine the time of the temperature nadir using the physiological parameters received from the wearable device.  See, e.g., [0282]-[0286].


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792